Citation Nr: 0602666	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-16 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for post-operative left knee with arthritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for slight varus/valgus instability of the left knee.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to April 
1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board observes that a February 2004 rating decision, 
issued in March 2004, granted service connection for 
degenerative/osteoarthritic changes of the left knee and 
assigned an initial 10 percent evaluation, effective 
September 29, 2003.  During the course of his appeal, the 
veteran was granted an increased rating, to 20 percent, for 
post-operative left knee with arthritis and a separate 
initial 10 percent evaluation for slight varus/valgus 
instability of the left knee in an April 2004 Decision Review 
Officer (DRO) decision.  In his substantive appeal, the 
veteran continued to express disagreement with the initial 
ratings assigned to his left knee disabilities.  On a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
benefit sought on appeal has not been fully granted, and 
since the veteran did not withdraw his claims of entitlement 
to higher initial ratings for his service-connected left knee 
disabilities, the matters remain before the Board for 
appellate review.

At the veteran's October 2005 Board hearing, he testified 
that since his left knee was so troublesome, it was giving 
his right knee a problem as he had to put all his weight on 
the right leg.  If the veteran would like to submit a claim 
of entitlement to service connection for a right knee 
disorder as secondary to his service-connected left knee 
disabilities, he should so inform the RO.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  Post-operative left knee with arthritis is manifested by 
effusion, pain, tenderness, occasional locking and giving 
way, grinding, and popping, with range of motion from 
approximately 10 to 90 degrees with crepitation.

3.  Slight varus/valgus instability of the left knee is not 
productive of moderate recurrent subluxation or lateral 
instability. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
20 percent for post-operative left knee with arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2005).  

2.  The schedular criteria for an initial rating in excess of 
10 percent for slight varus/valgus instability of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim for 
service connection for a left knee injury in September 2003.  
In March 2004, the RO issued a rating decision dated in 
February 2004 that granted service connection for 
degenerative/osteoarthritic changes of the left knee and 
assigned an initial 10 percent rating, effective September 
29, 2003.  Thereafter, the veteran appealed with respect to 
the propriety of the initially assigned rating.  As indicated 
in the Introduction, an April 2004 DRO decision granted an 
increased rating, to 20 percent, for post-operative left knee 
with osteoarthritis, effective September 29, 2003, and 
granted a separate initial 10 percent evaluation for slight 
varus/valgus instability of the left knee, effective 
September 29, 2003.  In his substantive appeal, the veteran 
continued to express disagreement with the initial ratings 
assigned to his left knee disabilities.  The Board notes that 
initial rating claims are generally considered to be 
"downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  As such, in October 2003, prior to the 
initial decision on the claim, the veteran was provided with 
notice of the VCAA and what evidence is necessary to 
substantiate a service connection claim.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the October 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, he was advised that, in order to establish 
entitlement to service connection, the evidence must show a 
current disability and a nexus between such and service.  

In addition, the RO informed the veteran in the October 2003 
letter about the information and evidence that VA would seek 
to provide.  Specifically, he was advised that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration (SSA).  He 
was also informed that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, to 
include records from state and local governments, private 
doctors and hospitals, and current and former employers.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in the 
October 2003 letter, the veteran was informed that he must 
provide adequate identifying information for any relevant 
records he wished VA to obtain and that it was his 
responsibility to ensure that VA received all requested 
records not in the possession of a Federal department or 
agency.  Such letter also notified the veteran that VA would 
attempt to obtain private records if he completed and 
returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  

With respect to the fourth element of notice, the October 
2003 letter requested that the veteran send the RO any 
additional information or evidence he wanted considered in 
the adjudication of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Private medical records detailing 
the history of the veteran's left knee disabilities as well 
as contemporaneous medical reports addressing the relevant 
rating criteria are of record.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claims.  In this regard, the Board notes that the veteran 
reported at his October 2005 hearing that he began receiving 
SSA disability benefits in September 2005 for his left knee, 
back, and right shoulder.  However, there are no medical 
records from SSA contained in the claims file.  For the 
following reasons, the Board finds that a remand is not 
necessary to obtain such outstanding SSA records.  The Board 
observes that records dated between August 1990 and November 
2005 detailing the veteran's left knee symptomatology are of 
record.  Such adequately address the relevant VA criteria for 
rating knee disabilities and span the time period for which 
the veteran has been receiving compensation for his left knee 
disabilities, namely September 29, 2003, to the present.  
Therefore, any medical reports detailing the veteran's left 
knee symptomatology that SSA relied on making a disability 
determination in September 2005 would be duplicative of the 
evidence already contained in the claims file.  Additionally, 
the November 2005 VA medical reports recording X-ray and 
physical findings, dated after SSA's decision, are consistent 
with the findings in the earlier records.  Consequently, the 
Board finds that SSA records are not necessary to the 
veteran's claims of entitlement to an increased rating and, 
as such, there is no violation of the duty to assist by VA in 
this regard.

Moreover, the veteran was provided with a VA examination in 
January 2004 in order to adjudicate his claims.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a statement of 
the case in April 2004, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

II.  Factual Background

An August 1990 operative report from the Medical Center of 
Central Georgia shows that the veteran underwent examination 
of the left knee under anesthesia with arthroscopy and 
debridement of lateral femoral condyle, partial lateral 
meniscectomy and debridement and anterior cruciate ligament.  
The post-operative diagnosis reflects that the veteran did 
have slight anterior instability in the left knee.  There was 
attenuation of the fibers of the anterior cruciate ligament, 
consistent with a partial rupture.  There was a complex flap 
tear of the posterior and mid horns of the lateral meniscus 
of the knee and there was an area of bony defect along the 
articular cartilage of the lateral femoral condyle.  An MRI 
performed the same month showed an impression of one 
centimeter osteochondrosis of the medial tibial plateau that 
extended to the articular surface but was not on the loose 
body currently.  There was no joint effusion and there was 
some increased internal echoes within the medial meniscus 
present indicative of degeneration but the radiologist could 
not demonstrate a discrete tear or separation.

An April 1991 operative report from the Medical Center of 
Central Georgia reflects that the veteran underwent a distal 
femoral osteotomy with AO blade plate.  The post-operative 
diagnosis and operative findings included degenerative 
arthritis, lateral compartment of the left knee, with early 
valgus deformity.  An April 1992 operative report shows that 
the veteran underwent an examination of the left knee under 
anesthesia with arthroscopy and debridement of lesion lateral 
femoral condyle.  The post-operative diagnosis was anterior 
cruciate ligament insufficiency with attenuated anterior 
cruciate ligament and anterior lateral rotatory instability; 
a large articular cartilage defect on the lateral femoral 
condyle; and chondromalacia of the patella femoral joint.  

Records from the Forsyth Street/Sports Medicine Orthopaedic 
Surgery and Rehabilitation Center, where the veteran was 
treated by Dr. Kelly, reflect that, from 1992 through 1997, 
the veteran sought treatment for pain in his left knee.  In 
August 1993, the veteran had slight anterior instability of 
the left knee with a slight effusion present.  In February 
1994, it was noted that, on examination, it was difficult to 
demonstrate anterior instability of the knee.  The veteran 
did have a slight residual effusion.  There was no medial or 
lateral instability noted and he had regained basically full 
motion of the joint.  The impression was traumatic arthritis 
of the left knee with involvement primarily of the lateral 
compartment of the knee and slight residual anterior 
instability of the left knee secondary to a stretch injury of 
the anterior cruciate ligament.  In 1995, the veteran had 
complaints of discomfort in the left knee.  There was 1+ 
effusion in the knee and while he had satisfactory overall 
alignment of the joint, there was suggestive anterior 
instability of the knee.  X-rays showed degenerative changes 
of the lateral aspect of the knee with about 50 percent loss 
of the joint space.  In January 1996, it was noted that the 
veteran had left knee motion from zero to 90 degrees.  There 
was a slight effusion in the left knee joint.  In August 
1997, it was noted that the veteran had a 10 degree flexion 
contracture and such was causing him to walk with a 
significant limp.  

A September 2003 record from Dr. Donati at the Upson 
Orthopedic Clinic reflects that the veteran was having 
increasing pain in his left knee with swelling and occasional 
locking and giving way.  Upon physical examination, the 
veteran had near full extension and a 10 degree loss of 
flexion.  He had mild varus/valgus instability and 
anterior/posterior stability.  Such was not severe.  The 
veteran had diffuse joint line tenderness and 1+ effusion.  
There was crepitus on flexion and extension and slight 
valgus.  The patellofemoral joint was also crepitant with 
mild tenderness.  The veteran's hip, ankle, and foot moved 
normally.  He was neurovascularly intact.  X-rays of the left 
knee showed severe tricompartmental degenerative arthritis 
with plate screw configuration in the supra condylar region 
of the femur.  The impression was post-traumatic left knee 
degenerative arthritis.

A January 2004 VA examination reflects that the veteran 
reported injuring his left knee during his military service 
in approximately 1984.  He indicated that he injured the same 
knee again around 1990 when he fell at work.  In 1991 or 
1992, he began seeing Dr. Kelly and has since had one major 
surgery and two scopes to the left knee.  The veteran stated 
that, afterward, the knee was okay for a short while, but 
then he began having trouble and pain again.  The veteran 
stated that, currently, the knee pain was very bad, ranging 
from a 4 to an 8 on a scale of 1 to 10.  It hurt everyday.  
The veteran had been told that he would eventually need a 
knee replacement.  He has also been told that injections are 
not an option.  The veteran indicated that any movement 
exacerbated the pain and he could not find anything that made 
it better.  He was not currently taking any medication.  The 
veteran did not wear a brace or use a cane.  He stated that 
his knee affected his daily activities in as much as he had 
to try not to use it and not be on it for more than 30 
minutes or so at a time.  The veteran could not walk long 
distances.  He could not kneel, squat, bend, lift, or carry 
anything heavy.

Upon physical examination, there was a 26 centimeter scar 
present in the left knee from previous surgery intervention.  
The veteran lacked about 10 degrees of complete extension.  
He flexed to approximately 90 degrees with some crepitation 
noted.  He could go no further.  The veteran had negative 
drawer sign and McMurray.  However, McMurray caused the 
veteran considerable discomfort and there was guarding during 
that maneuver.  There was no effusion or heat noted during 
the examination.

X-rays of the left knee revealed status-post previous surgery 
of the distal femur and moderately advanced degenerative 
osteoarthritic changes to the knee.  The examiner diagnosed 
status-post surgery to the left knee times three with 
advanced degenerative/osteoarthritic changes noted in the 
left knee joint with loss of motion.  

A February 2004 report from Dr. Donati at the Upson 
Orthopedic Clinic reflects that the veteran's left knee 
continued to have intermittent swelling due to advanced 
degenerative arthritis.  Physical examination revealed 
crepitant left knee with diffuse tenderness and mild 
swelling.  The impression included left knee advanced 
degenerative arthritis.  An April 2004 record shows that the 
veteran's left knee was bothering him more as it was 
grinding, popping, and giving way.  He had a 1 to 2+ effusion 
and crepitus on flexion and extension and decreased range of 
motion.  The veteran was given an injection.  In July 2004, 
it was recorded that the shot given to the veteran did not 
help him and he had advanced severe degenerative arthritis of 
the left knee.  In December 2004, the veteran's left knee was 
severely crepitant and tender.  It was noted that the last 
shot in his left knee only helped for about two weeks.  Dr. 
Donati noted that the veteran really needed a knee 
replacement on the left side.  

In October 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  At such time, he 
stated that the only treatment that would help his left knee 
was a total knee replacement.  The veteran indicated that he 
used a cane and Aleve to help with his knee symptomatology.  
He further testified that he experiences swelling, constant 
pain, locking up, and giving way of the left knee.  He has 
difficulty sleeping and walking.  The veteran also stated 
that he had not worked since 2002 and began receiving SSA 
disability benefits in September 2005 as a result of his left 
knee, back, and right shoulder.  

November 2005 records from the Atlanta VA Medical Center 
reflect that the veteran had last worked in 2002 as a truck 
driver.  It was recorded that the veteran's left knee 
symptoms had steadily worsened with time.  The veteran's 
films were reviewed and such showed well-healed blade plate 
on the distal femur.  Bone was covering the device.  
Tricompartmental degenerative joint disease was noted.  The 
veteran's range of motion was from 10 to 90 degrees and was 
stable.  There was no gross effusion.  The assessment was 
degenerative joint disease tricompartmental of the left knee, 
chronic progressive degenerative joint disease.  It was 
recorded that the veteran was not interested in surgery at 
the time and was not currently a surgical candidate. 

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5010 provides that traumatic arthritis is 
rated under Diagnostic Cod 5003, pertinent to degenerative 
arthritis.  Under Diagnostic Code 5003, arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003.  The normal range of knee motion is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Diagnostic Code 5258 provides for a 20 percent evaluation 
where there is dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent rating is warranted 
for symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).

Also, separate ratings under Diagnostic Code 5260 (limitation 
of flexion of the leg) and Diagnostic Code 5261 (limitation 
of extension of the leg) may be assigned for disability of 
the same joint.  VAOPGCPREC 9-04 (September 17, 2004), 
published at 69 Fed. Reg. 59,990 (2004).  Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.  

Diagnostic Codes 5256, 5262, and 5263 pertain to knee 
ankylosis, impairment of the tibia and fibula, and genu 
recurvatum, respectively. 

A.	Post-Operative Left Knee with Arthritis

The veteran is service-connected for post-operative left knee 
with arthritis, evaluated as 20 percent disabling pursuant to 
Diagnostic Code 5258, effective September 29, 2003.  The 
veteran contends that his patellofemoral joint is crepitant 
and he has moderate tenderness with every movement.  He also 
alleges that he is unable to flex or extend his knee on his 
own and his knee is always swollen.  As such, the veteran 
claims that he is entitled to an initial rating in excess of 
20 percent for post-operative left knee with arthritis. 

Based upon a review of the evidence, the veteran's post-
operative left knee with arthritis is manifested by effusion, 
pain, tenderness, occasional locking and giving way, 
grinding, and popping, with range of motion from 
approximately 10 to 90 degrees with crepitation.

As an initial matter, the Board observes that the veteran has 
been assigned the maximum schedular evaluation under 
Diagnostic Code 5258, namely, a 20 percent rating in 
contemplation of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Regarding Diagnostic Codes 5003 and 5010, the X-ray evidence 
of record clearly demonstrates that the veteran has severe 
degenerative joint disease of the left knee.  As indicated 
previously, such Diagnostic Codes provide that arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion.  

In contemplation of Diagnostic Codes 5260 and 5261, the 
evidence of record reflects that the veteran has demonstrated 
an increasingly limited range of left knee motion, most 
recently resulting in range of motion from 10 to 90 degrees.  
Specifically, in September 2003, the veteran had near full 
extension and a 10 degree loss of flexion.  At his January 
2004 VA examination, the veteran lacked about 10 degrees of 
complete extension and flexed to approximately 90 degrees 
with some crepitation.  The examiner noted that the veteran 
could go no further.  Most recently, in November 2005, the 
veteran's range of left knee motion was from 10 to 90 
degrees.  Under Diagnostic Code 5260, the veteran is not 
entitled to a separate, compensable evaluation as flexion is 
not limited to 60 degrees or less, even when considering his 
crepitation on motion.  See DeLuca, supra.  However, the 
evidence demonstrates that the veteran's left knee extension 
is limited to 10 degrees.  Such approximates the rating 
criteria for a 10 percent evaluation under Diagnostic Code 
5261.  However, as the veteran is already being compensated 
for his knee symptomatology, to include limited extension, in 
the 20 percent rating assigned under Diagnostic Code 5258 for 
dislocated semilunar cartilage, to grant a separate 10 
percent evaluation under Diagnostic Code 5261 would 
constitute pyramiding because the veteran would be 
compensated twice for the same manifestations.  See 38 C.F.R. 
§ 4.14 (2005); Esteban, supra.  

The Board notes that VAOPGCPREC 9-04, supra, is inapplicable 
in this case as the veteran is rated under Diagnostic Code 
5258.  However, even assuming that he would be entitled to a 
10 percent disability rating under Diagnostic Code 5261, he 
has not had a compensable loss of left knee flexion and, as 
such, would not be entitled to a separate rating under 
Diagnostic Code 5260 pursuant to VAOPGCPREC 9-04.

Regarding Diagnostic Code 5257, pertinent to recurrent 
subluxation or lateral instability, the Board observes that 
the veteran is already separately service-connected for 
slight varus/valgus instability of the left knee and has been 
assigned an initial 10 percent evaluation under such 
Diagnostic Code.  Whether the veteran is entitled to a rating 
in excess of 10 percent under Diagnostic Code 5257 is 
addressed in Section III, B, infra.  The Board has also 
considered the applicability of VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, supra.  However, as discussed previously, to 
grant a separate 10 percent rating for limited extension 
would constitute pyramiding because the veteran would be 
compensated twice for the same manifestations.  See 38 C.F.R. 
§ 4.14 (2005); Esteban, supra.  

The Board notes that the evidence of record shows that the 
veteran underwent a partial lateral meniscectomy in August 
1990.  As such, the Board has considered whether the veteran 
is entitled to a separate 10 percent rating under Diagnostic 
Code 5259 for symptomatic removal of semilunar cartilage.  
However, the veteran's symptoms of effusion, pain, 
tenderness, occasional locking and giving way, grinding, and 
popping, with range of motion from approximately 10 to 90 
degrees with crepitation are contemplated in the 20 percent 
rating assigned under Diagnostic Code 5258 and his slight 
varus/valgus instability of the left knee is contemplated in 
the 10 percent rating assigned under Diagnostic Code 5257.  
As the veteran's left knee symptomatology has already been 
compensated in his currently assigned disability ratings, the 
Board finds that he is not entitled to a separate 10 percent 
evaluation under Diagnostic Code 5259.  See 38 C.F.R. § 4.14 
(2005); Esteban, supra.  

Moreover, as the evidence of record fails to demonstrate 
ankylosis, impairment of the tibia and fibula demonstrated by 
nonunion or malunion, or genu recurvatum, the veteran is not 
entitled to separate or higher initial ratings under 
Diagnostic Codes 5256, 5262, or 5263, respectively.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds that a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's left knee disability to warrant consideration of 
alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an initial 
rating in excess of 20 percent for service-connected post-
operative left knee with arthritis, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.

B.	Slight Varus/Valgus Instability of the Left Knee

The veteran is service-connected for slight varus/valgus 
instability of the left knee, evaluated as 10 percent 
disabling pursuant to Diagnostic Code 5257, effective 
September 29, 2003.  The veteran contends that he experiences 
between mild and moderate instability in his left knee.  He 
also alleges that, since his knee joint is bone against bone, 
he has at least moderate subluxation and moderate instability 
in the joint.  As such, the veteran claims that he is 
entitled to an initial rating in excess of 10 percent for 
slight varus/valgus instability of the left knee. 

The veteran has been assigned an initial 10 percent rating 
for slight left knee instability under Diagnostic Code 5257.  
The Board finds that he is not entitled to a higher initial 
rating as the evidence of record fails to demonstrate 
moderate recurrent subluxation or lateral instability.  
Specifically, medical reports dated in the 1990's from the 
Medical Center of Central Georgia and Forsyth Street/Sports 
Medicine Orthopaedic Surgery and Rehabilitation Center show 
only slight anterior instability.  In September 2003, the 
veteran had mild varus/valgus instability.  However, in 
January 2004, the veteran had negative drawer signs.  As 
such, the Board finds that the veteran is not entitled to an 
initial rating in excess of 10 percent for slight 
varus/valgus instability of the left knee under Diagnostic 
Code 5257.

As discussed in Section III. A., supra, the Board further 
finds that the veteran is not entitled to separate or higher 
initial ratings under any other Diagnostic Codes pertinent to 
the evaluation of knee disabilities nor any of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2005).  See Schafrath, 
supra.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an initial 
rating in excess of 10 percent for service-connected slight 
varus/valgus instability of the left knee, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

C.	Extra-Schedular Consideration 

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  The record 
does not reflect any recent hospitalizations for the 
veteran's left knee disabilities or show that such are 
unusually manifested.  Moreover, while the veteran has not 
worked since 2002, he has reported that he receives SSA 
disability benefits for his back, left knee, and right 
shoulder.  As such, there is no indication that his left knee 
disabilities alone markedly interfere with employment so as 
to consider an extra-schedular evaluation.  Therefore, the 
medical evidence shows that any objective manifestations of 
the veteran's left knee disability are essentially those 
contemplated by the schedular criteria.  Therefore, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

An initial rating in excess of 20 percent for post-operative 
left knee with arthritis is denied.

An initial rating in excess of 10 percent for slight 
varus/valgus instability of the left knee is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


